TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00716-CR
                                      NO. 03-03-00717-CR
                                      NO. 03-03-00718-CR



                                  Norman Watson, Appellant

                                                 v.

                                  The State of Texas, Appellee




   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
 NOS. 3013694, 3013749 & 3020811, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Norman Watson seeks to appeal from judgments of conviction for theft. The trial

court has certified that these are plea bargain cases and Watson has no right of appeal. See Tex. R.

App. P. 25.2(a)(2). The appeals are dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: January 8, 2004

Do Not Publish
2